              Case 3:16-cv-00247-DJH-HBB Document 72 Filed 09/27/19 Page 1 of 1 PageID #: 731
                    Case 3:16-cv-00247-DJH-HBB Document 69 Filed 09/17/19 Page .1 of 1-?agelD #: 726




                                                   UNITED STATES DISTRICT COURT
                                                   WESTERN DISTRICT OF KENTUCKY
                                                        LOUISVILLE DIVISION

                      KASHIYA NWANGUMA et al.,                                                                                                      Plaintiffs,

                      V.                                                                     Civil Action No. 3:16-cv-247-DJH-HBB

                      DONALD J. TRUMP et al. ,                                                                                                  Defendants.

                                                                       *****
                                                                        ORDER

                            Plaintiffs ' claims against Defendants Matthew Heimbach and Alvin Bamberger were

                     stayed ending resolution of an interlocutory appeal as to the Trump Defendants. (Docket No. 62)


;FICE OF THE CLERK                                                       · 'LOl:ilS?\.fltLE
fATES DISTRICT COURT                                                       KY ~:oc,:i                                                 Hasler                                f~c;rc..   M,!-. ! A
e Snyder U.S. Courthouse                                                     l8SEP ':t9                                               09/18/2019
50 1 W. Broadway                                                             fl.£ 1: L                                               rai1:t•iit4@=1 $00.502
.vi lle, KY 40202-2249

)FFICIAL BUSINESS
                                                                                                                                                                        ZIP 40202
                                                                                                                                                                     011 D11644694



                                           Matthew John Heimbach
                                           619 North Gospel Street Lot 3
                                           Paoli , IN 47454

  ,....
  N                                                                    NI XIE                     462           FE       1.
  a..                                                                                                                                          0009/25/19
  ls.1                                                                                         RETURN TO SENDER
  C/)                                                                        NOT DE~!VER~~LE
  -
  er,

                                                         U TF
                                        . ..¾ez.~2 ::--., .,:4..0      BC:        40202224999
                                                                                               UNABLE
                                                                                                                      ~s A~nP.~~~~o
                                                                                                                   TO FORWARD ___ _

                                                                                                                              *1170 - 05292-18-41
                                                                                  11 I I I!' I I Ip: 111 I II 111 !!'I Il I! I'! I rl 1111'' 'I I I 1!111 !!t!J I I 11 !d
                                                                             11
                                       '+ l::+!::::.J.- i q_13Lt°ti3
